Title: To Alexander Hamilton from James Wilkinson, 22 December 1799
From: Wilkinson, James
To: Hamilton, Alexander



Pataipsco at Sea off the Capes of VirginiaDecr. 22nd: 1799
Private
Dear Sir

Since I had the Honor to address you on the 15th Inst: delays unexpected (which to me are in a great measure incomprehensible) have occurred, to detain me in Hampton road until this Day, & I avail myself of the return of the Pilot Boat to make this communication to you.
Whilst smarting with chagrin at the delays & disappointment I have experienced, so repugnant to my expectations & my Habits, the Death of our illustrious Chief was announced to us, to wring every patriots & every honest mans Heart with Anguish—what a privation is this to our Country, in times so critical & so tempestuous! This Death, McKeans Election, & the head-long doings of Virginia, may I fear stimulate the Discontents of our Country, & apostalize the timid & the Credulous; yet I trust the magnitude of the Calamity may rouse the Energies & animate the cooperation of the virtuous & the wise—for I believe that in the first Emotion more or less public danger will be attached to the distressful Event, & fear altho’ it in most respects enfeebles, may be employed to produce strong bonds of Union.
I cannot anticipate the probable Effect of this misfortune on our profession, but it must be a consolation to those who know you, & particularly the military, to find the chief command in Hands so able to administer the functions of the Station—for myself I cannot more safely consign my own Interests, than to the delicacies & the sensibilities of your own Bosom—20 years a Brigadier, a patient one too, I pant for promotion, yet I shall be content with my present Commission, so long as I hold my relative rank.
I expect to reach Natchez in 28 Days, and shall leave that Country without one Moments unnecessary delay, to return (whether by Land or by Water) by the shortest route to Pitts Burgh. I shall be on the Mississippi until the 1st. of April, you will be pleased to regulate your communications accordingly—excuse this hasty Line from your faithful

Js Wilkinson
Majr. Genl. Hamilton

